IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2037 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 20 DB 2014
                                :
          v.                    :           Attorney Registration No. 308229
                                :
ANTHONY J. MOSES,               :           (Luzerne County)
                                :
               Respondent       :
                                :


                                       ORDER


PER CURIAM


      AND NOW, this 27th day of April, 2016, upon consideration of the Verified

Statement of Resignation, Anthony J. Moses is disbarred on consent from the Bar of the

Commonwealth of Pennsylvania, see Pa.R.D.E. 215, and he shall comply with the

provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).